DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Taylor Stark on 04/14/2022.
The application has been amended as follows:
Claim 21 (Amended) A computer-implemented method, comprising:
receiving, by a wireless sensor, a user identifier from an item associated with a user;
receiving, by the wireless sensor, a product identifier from a product;
determining, by a device associated with a merchant, that the user is interacting with the product by determining the item associated with the user and the product are within a predefined proximity to one another;
in response to determining that the user is interacting with the product, sending, by the device associated with the merchant, a communication to an electronic device associated with the user requesting that the user authorize a purchase of the product;
receiving, by the device associated with the merchant, a response to the communication from the electronic device associated with the user, the response authorizing the purchase of the product; and
sending, by the device associated with the merchant, the received response to an authentication system for completing the purchase.

Claim 28 (Amended) The method of claim 21, wherein receiving a response to the communication from the electronic device associated with the user further comprises receiving a secret identifier associated with 

Claim 29 (Amended) The method of claim 21, wherein receiving a response to the communication from the electronic device associated with the user further comprises receiving at least one of a PIN, a password, biometric data, or a response to a security question.

Claim 32 (Amended) The method of claim 21, wherein receiving [[the]] a product identifier comprises receiving the product identifier by at least one of electric field communication, magnetic field communication, Near Field Communication, RFID, 802.11 wireless, or Bluetooth.

Claim 33 (Amended) The method of claim 21, wherein receiving [[the]] a product identifier comprises:
emitting a signal from the wireless sensor to detect the existence of an unpowered item associated with [[a]] the product; and
receiving the product identifier from the unpowered item associated with [[a]] the product in response to the emitted signal.

Claim 34 (Amended) The method of claim 21, wherein:
sending a communication to an electronic device associated with the user comprises sending at least one of an email or a text message; and
receiving a response to the communication from the electronic device associated with the user comprises receiving at least one of an email or a text message.

Claim 35 (Amended) The method of claim 21, further comprising displaying the communication to the electronic device associated with the user through a media interface on the electronic device associated with the user.

Claims 36-40 (canceled) 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to method for contactless and secure data transfer. The contactless and secure data transfer is old and well known in the art. For example, Yakimov U.S. Publication No. 20090159677 discloses contactless data transfer and McCormack U.S. Publication No. 20130217336 discloses contactless data transfer system and method. 
The closest combination of prior art Peterson U.S. Publication No. 2011013780 and Duri U.S. Publication No. 20060036485 does not disclose: receiving, by the wireless sensor, a product identifier from a product; determining, by a device associated with a merchant, that the user is interacting with the product by determining the item associated with the user and the product are within a predefined proximity to one another; in response to determining that the user is interacting with the product, sending, by the device associated with the merchant, a communication to an electronic device associated with the user requesting that the user authorize a purchase of the product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685